DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arend (6,613,262).
Arend discloses a molding system with a movable mold modules, comprising a support base 12, a fixed platen support 14 and a movable mold carriage 16, wherein the fixed platen support 14 includes a fixed platen 18 which further supports a mold part 19, wherein the movable carriage 16 movably supports an injection unit or injection molding machine 20 and a movable platen 22 includes a second mold part 23, which are movable with module 16 toward and away from fixed support 14.  
Wherein the movable carriage 16 is movable along base 12 and along tie rod assemblies 24 with one or more tie rods 25 to the fixed platen support 14 to secure mold parts 19 and 23 together during the molding process, wherein the base 12 also includes actuator mounting brackets or flanges 12c for mounting an actuator 31, or separate actuators can be used (col. 9, 
Wherein the tie rod carriage 34 includes tie rods 25 are extended into and/or through locking members 28 of fixed platen 18, the threaded portions 25b of tie rod end 25a, which is equivalent to the ball screw, that extend along the non-threaded portions 28b of passageway 28c of locking members 28, hydraulic cylinders 50, or motors, are actuated via pressurized hydraulic fluid to extend linkages 52 to cause rotation of collars, or drive pulleys, 54, which subsequently causes movement of linkages 53 to further cause rotation of collars 55, thereby rotating both piston assemblies and tie rods at both sides of tie rod carriage 34.  

Claims 1-3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (4989980).
Ueno disclose a mold clamping apparatus for molding machine, comprising a frame 2 with a frame main body 3 having a pair of right and left rails 7 supported on the frame main body 3, a stationary platen 8 supporting a mold 9, movable platen 16 supported by tie bars 10 extending throughout the length of the machine and fixed to the stationary platen 8 by threaded nuts 11 and bolts 14, 15 and ball screws 22 and ball holders 23, a pair of upper and lower motors 17 rotated by a controller B, wherein a sprocket 24 having an elongated cylindrical boss is fitted on the outer circumferential surface of the ball holder 23 and connected to the ball holder 23 by a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arend (6,613,262) or Ueno (4989980) as applied to claims 1-3 and 5 above, and further in view of Tsuji et al. (7,824,167).
Arend and Ueno discloses a mold clamping apparatus including balls screws connected to different motors as described above, but fails to a method discloses the step of detecting a position of the movable platen with an encoder.
Tsuji et al. discloses mold clamping apparatus and method, comprising an encoder for discriminating and detecting a rotational amount and a rotational direction of a ball screw shaft 26 and detected signal is fed back to a controller to generate a control signal relative to the current position of the movable die plate 12 (col. 7, lines 25-30).
It would have been obvious to one of ordinary skill in the art to have provided Arend or Ueno with an encoder connected to a controller as taught by Tsuji et al. in order to detect a rotational amount and a rotational direction of a ball screw shaft and so that the detected signal is fed back to a controller to generate a control signal relative to the current position of the movable die plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743